

Exhibit 10.9


BIG LOTS 2012 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE UNITS AWARD AGREEMENT


Participant:
_______________________
 
Performance Share Units 1:
_______________________
 
 
 
 
 
Grant Date:
_______________________
 
Expiration Date:
_______________________
 
 
 
 
 



In accordance with the terms of the Big Lots 2012 Long-Term Incentive Plan, as
may be amended (“Plan”), this Performance Share Units Award Agreement
(“Agreement”) is entered into as of the Grant Date by and between you, the
Participant, and the Company in connection with the Company's grant of the
Performance Share Units (“PSUs”) to you. The PSUs are subject to the terms and
conditions of this Agreement and the Plan. Except as otherwise expressly
provided herein, capitalized terms used but not defined in this Agreement shall
have the respective meanings ascribed to them in the Plan. To ensure that you
fully understand the terms and conditions of this Award, you should carefully
read the Plan and this Agreement.


Description of the Performance Share Units


This Agreement describes the PSUs you have been granted and the conditions that
must be met before the PSUs vest and you become entitled to receive the
underlying Shares. If the PSUs vest and you comply with the terms of this
Agreement and the Plan, you will receive the underlying Shares in accordance
with this Agreement and the Plan. However, you will forfeit any rights to the
PSUs and the underlying Shares (i.e., the Shares will not be transferred to you)
to the extent the PSUs do not vest or you do not comply with the terms of this
Agreement and the Plan. No portion of the PSUs that has not vested or been
settled nor any underlying Shares that have not been transferred to you may be
sold, transferred, assigned, pledged, encumbered or otherwise disposed of by you
in any way (including a transfer by operation of law); and any attempt by you to
make any such sale, transfer, assignment, pledge, encumbrance or other
disposition shall be null and void and of no effect.


Vesting of the Performance Share Units


If, on or after the first anniversary of the Grant Date but before the earlier
of the Expiration Date or your Termination of Employment or Service, the Fair
Market Value2 for the Shares on each trading day3 during any consecutive twenty
(20) trading days (“Measured Period Trading Price”) equals or exceeds the Share
price performance goal below (each, a “Share Price Performance Goal”), then the
corresponding PSUs will be deemed vested at 8:00 a.m. Eastern Time on the first
trading day following the applicable twenty (20) trading day period and the
associated underlying Shares will be transferred to you without restriction:


Share Price
Performance Goals


 
Number of PSUs Vesting if the Measured Period Trading Price equals or exceeds
the corresponding Share Price Performance Goal


 
 
 
 
$[_______]
 
[_______]
("First Share Price Performance Goal")
 
("First PSU Tranche")
 
 
 
$[_______]
 
[_______]
("Second Share Price Performance Goal")
 
("Second PSU Tranche")
 
 
 
$[_______]
 
[_______]
("Third Share Price Performance Goal")
 
("Third PSU Tranche")
 
 
 




1 Denotes the number of Shares underlying this Award of PSUs.
2 The Fair Market Value for the Shares shall be equal to the average of the
reported opening and closing prices of a Share on the New York Stock Exchange
or, if the Shares are not traded on the New York Stock Exchange, such other
national securities exchange or market that then regulates the Shares.
3 As determined by the New York Stock Exchange or, if the Shares are not traded
on the New York Stock Exchange, such other national securities exchange or
market that then regulates the Shares.



--------------------------------------------------------------------------------



For purposes of clarity and for the avoidance of doubt, in the event that the
First Share Price Performance Goal is achieved prior to the expiration or
forfeiture of the PSUs, the First PSU Tranche shall vest, in the event the
Second Share Price Performance Goal is achieved prior to the expiration or
forfeiture of the PSUs, the Second PSU Tranche (and to the extent previously
unvested, the First PSU Tranche) shall vest, and in the event the Third Share
Price Performance Goal is achieved prior to the expiration or forfeiture of the
PSUs, the Third PSU Tranche (and to the extent previously unvested, the First
PSU Tranche and the Second PSU Tranche) shall vest.


Subject to the terms of the Plan, any PSUs that have not vested upon the earlier
of the Expiration Date or your Termination of Employment or Service will
immediately expire and all of your rights in any such unvested PSUs will be
forfeited.


Rights in the Performance Share Units


Subject to the Company's insider trading policies and applicable laws and
regulations, after any underlying Shares are delivered to you in respect of
vested PSUs, you shall be free to deal with and dispose of such underlying
Shares, and you may request the Company's transfer agent to issue a certificate
for such Shares in your name and free of any restrictions. You have no rights in
the Shares underlying unvested PSUs. The Shares underlying the PSUs will not be
issued before the PSUs vest, you may not vote the Shares underlying unvested
PSUs, and you shall not have any Dividend-Equivalent Rights in the Shares
underlying unvested PSUs.


Tax Treatment of the Performance Share Units


You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your Performance Share Units.


This brief discussion of the U.S. federal tax rules that affect your PSUs is
provided as general information (not as personal tax advice) and is based on the
Company's understanding of U.S. federal tax laws and regulations in effect as of
the Grant Date.


You are not required to pay income taxes on your PSUs on the Grant Date.
However, you will be required to pay income taxes (at ordinary income tax rates)
when, if and to the extent the underlying Shares are delivered to you. The
amount of ordinary income you will recognize is the value of the PSUs when
vested. Also, the Company is required to withhold taxes on this same amount.


You may elect to allow the Company to withhold, upon settlement of the PSUs,
from the Shares to be issued pursuant to your vested PSUs a number of Shares
that would satisfy the required statutory minimum (but no more than such
required minimum) with respect to the Company's tax withholding obligation. If
you are at the Grant Date, or subsequently become, subject to the Company's
trading windows, you may only make this election during an open trading window.
If you wish to make the withholding election permitted by this paragraph, you
must give notice to the Company in the manner then prescribed by the Company.
All such elections by you shall be irrevocable, made by you in a manner approved
by the Committee, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate. If you have not made
an election to satisfy the withholding requirement by paying the taxes in cash
or making the withholding election permitted by this paragraph, you shall be
deemed to have elected to have the Company withhold a number of Shares that
would satisfy the minimum statutory total tax (but no more than such minimum)
that could be imposed on the transaction.


Any appreciation of Shares you receive from vested PSUs may be eligible to be
taxed at capital gains rates when you sell the Shares. If PSUs do not vest, they
will expire and no taxes will be due.


This Award is intended to comply with the applicable requirements of Code
Section 409A and shall be administered in accordance with Code Section 409A.
Refer to Section 24.13 of the Plan for more information on compliance with Code
Section 409A, including the applicability of a six (6) month delay on the
settlement of the PSUs for “specified employees,” within the meaning of Code
Section 409A.



2

--------------------------------------------------------------------------------



General Terms and Conditions


Nothing contained in this Agreement obligates the Company or a subsidiary to
continue to employ you in any capacity whatsoever or prohibits or restricts the
Company or a subsidiary from terminating your employment at any time or for any
reason whatsoever; and this Agreement does not in any way affect any employment
agreement that you may have with the Company.


This Agreement shall be governed by and construed in accordance with the
internal laws, and not the laws of conflicts of laws, of the State of Ohio.


If any provision of this Agreement is adjudged to be unenforceable or invalid,
then such unenforceable or invalid provision shall not effect the enforceability
or validity of the remaining provisions of this Agreement, and the Company and
you agree to replace such unenforceable or invalid provision with an enforceable
and valid arrangement which in its economic effect shall be as close as possible
to the unenforceable or invalid provision.


You represent and warrant to the Company that you have the full legal power,
authority and capacity to enter into this Agreement and to perform your
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors' rights generally and to general principles of equity. The
Company represents and warrants to you that it has the full legal power,
authority and capacity to enter into this Agreement and to perform its
obligations under this Agreement and that this Agreement is a valid and binding
obligation, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereinafter in effect
relating to creditors' rights generally and to general principles of equity.


Acceptance


You hereby accept this Award and acknowledge receipt of a copy of the Plan, as
in effect on the Grant Date. By accepting the Award, you agree to all of the
terms and conditions of the Plan and this Agreement, and you agree to accept as
binding, conclusive and final all determinations, decisions and interpretations
of the Committee upon any issues arising under the Plan and/or this Agreement.
You also represent and warrant to the Company that you are aware of and agree to
be bound by the Company's insider trading policies and the applicable laws and
regulations relating to the receipt, ownership and transfer of the Company's
securities.


Accepted as of _______________________, 20___
 
BIG LOTS, INC.
 
"Participant,"
 
 
 
 
 
 
 
_____________________________________
 
By: ______________________
 
 
 
 
 






3